Citation Nr: 1519779	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-22 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1976 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Board hearing in October 2009 and the hearing was scheduled for June 2011; however, the Veteran withdrew his request and the hearing was cancelled.

The Board has remanded the case to the RO for additional development multiple times.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  A chronic low back disability was not shown in service or for many years thereafter; and, the preponderance of the evidence is against a finding that the Veteran's currently diagnosed mild lumbar spine degenerative changes are etiologically related to his reported low back injury incurred during service.

2.  A chronic left knee disability was not shown in service or for many years thereafter; and, the preponderance of the evidence is against a finding that the Veteran's currently diagnosed mild left knee degenerative changes are etiologically related to his reported injury during service.

3.  A chronic right knee disability was not shown in service or for many years thereafter; and, the preponderance of the evidence is against a finding that the Veteran's currently diagnosed significant ACL degeneration is etiologically related to his reported injury during service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38. U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a left knee disability have not been met.  38. U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a right knee disability have not been met.  38. U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have both been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board on June 29, 2011, but he cancelled his hearing request.

The Veteran was also provided VA examinations, and VA addendum opinions were sought on remands (the reports of which have been associated with the claims file).  The Veteran objected to the RO's latest finding in a September 2014 Supplemental Statement of the Case (SSOC).  Specifically, he asserted that the RO reported relying on "examination findings" from the July 2014 VA examination, but he noted that the latest examiner never conducted an examination.  A review of the record reveals that no physical examination was conducted by the VA examiner in July 2014.  In the VA examination report, the examiner specifically indicated that his opinion was based on review of available records without an in-person examination.  

However, the RO in the SSOC refers to this explicitly.  The SSOC "Based on review of the file(s) and the examination findings" (emphasis added) does not refer to a physical examination being performed, but rather to the examiner's review of previous examination findings.  Therefore, the Board finds the VA examinations to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, while the Veteran requested a new VA examination as he alleges his injuries have progressively increased in severity, any increase in severity, while unfortunate, is not material to a service-connection claim, which requires a causal relationship between an in-service injury and a current diagnosis.  Here, it is not disputed that the Veteran has current knee and back disabilities.  As such, a new VA examination is not warranted based solely on .
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A § 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).



Analysis

Low Back Disability

The Veteran asserts that he injured his back during training while stationed in Germany.

The Veteran's STRs show he complained of low back pain in September 1976 after lifting and was diagnosed with a mild low back strain.  He was put on a seven day profile, with no lifting more than 15 pounds.  In June 1978, he reported injuring his back when he flipped off a diving board and landed on his back.  He reported mid-back pain that was non-radiating.  On physical examination, he was in no acute distress, retained good range of motion, had no muscle spasms, and had negative straight leg raises.  There was some tenderness in the back on palpation, and he was again diagnosed with a low back strain.  He was given a profile for five days, with restrictions on lifting more than 25 pounds, PT, running, or organized sports.  
By the time of his separation examination, he reported that he was in good health, although he reported having experienced recurrent back pain.  On physical examination, the Veteran's spine was found to be normal and the medical officer noted that the Veteran had no serious medical history during his three years of service.  The Veteran's STRs do not contain any diagnosis of a chronic low back disability, only that the Veteran experienced multiple low back strains during his service.  In addition, no training accident was ever reported in his STRs.

The first post-service evidence back problems post-service is in August 1980.  At this time the Veteran reported an accidental injury, but did not report any chronic ongoing back symptomology.  He was diagnosed once more with a low back strain.  X-rays of the back showed no significant radiographic abnormalities.  In March 1983, the Veteran reported his previous medical history, but once again did not mention any ongoing chronic low back symptoms.

In January 1987, the Veteran was involved in a motor vehicle accident.  Later records from May 1987 show he retained full strength in his arms and legs.  An April 1988 examination was unremarkable.

A March 2009 lumbar spine x-ray showed early degenerative changes.  The Veteran complained of low back pain off and on when bending or lifting heavy things, but once again did not refer to any chronic low back symptoms since his service.

The Veteran was afforded a VA examination in September 2009.  The examiner reviewed the Veteran's claims file and noted the diving board injury in service.  At the VA examination, the Veteran alleged he injured his back in a motor vehicle accident instead of a training accident while in German.  After conducting a review of the claims file, conducting an interview of the Veteran, and examining the Veteran, the examiner opined that the Veteran's current low back disability was less likely as not related to his low back complaints during service.  The Veteran later disagreed with the STRs as he maintained he had never fallen on a diving board and once again alleged his injuries were due to a motor vehicle accident while stationed in Germany.

However, later in March 2010, the Veteran specifically denied having any prior spinal disorders.

In December 2012, the VA was afforded another VA examination.  This time, the Veteran maintained that he started having back issues in the 1980s, which is consistent with the August 1980 report of an accidental injury.  The VA examiner did not have access to the Veteran's claims file so no opinion on etiology was offered.  However, in a March 2013 addendum opinion, after having the opportunity to review the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's low back disability was caused by or a result of service.  The examiner noted that the medical record did not document a low back condition at his separation and the first evidence of a back injury was not until August 1980.

Later at a September 2013 treatment visit, the Veteran once again denied any significant past medical history and denied having any joint pain.

In July 2014, the Veteran's complete claims file, including all previous medical examinations, was provided to a different VA examiner.  After reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by service.  The VA examiner noted that the STRs do not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine, such as a vertebral fracture, disc herniation, or lumbar joint dislocation.  The VA examiner explained that in the absence of such findings, a chronic process was less likely than not to have occurred.  The VA examiner also noted that the STRs do not document any repetitive microtrauma that would be sufficient to initiate or sustain a chronic process.  Finally, the VA examiner reported that the objective medical evidence of the Veteran's lumbar spine do not reveal advanced degenerative changes, and therefore, was inconsistent with a posttraumatic process.

Thus, a review of the medical records do not support either of the Veteran's contentions, either that he injured his back in a training accident in Germany or that he injured his back in a motor vehicle accident in Germany.  Moreover, the varying reports as to how the Veteran reportedly injured his back causes the Board to question which account, if any, is accurate.  In addition, the STRs show that the Veteran's credibility was found on at least on occasion to be of questionable veracity.  Specifically, in September 1978, a medical officer wrote that the Veteran was a "very poor historian!" and added that "I find his story...rather incredible."

Moreover, the medical records, which date back to the 1980s, show that the Veteran routinely sought out medical treatment even for other problems but did not report any ongoing chronic low back symptoms.  Had he been experiencing chronic low back symptoms as he now alleges, the Board believes that he would have sought out medical care, given his willingness to seek medical care.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Further, the Veteran's credibility is questionable.  In addition to his STRs containing credibility concerns, the Veteran contended in his application for benefits that he injured his back during training in Germany, while at a later VA examination he contended injury his back during a motor vehicle accident in Germany, neither of which are documented in the record.  Given this apparent contradiction, the Board finds that the Veteran's statements are not sufficiently credible to establish a chronic back disability existing continuously from his time in service.

The Veteran has not submitted any medical evidence supporting his contention that his low back disability is due to or the result of his military service.  VA has endeavored to obtain multiple medical opinions in an effort to support the Veteran in establishing his claim, but both VA examiners have found it to be less likely than not that the Veteran has a current back disability as a result of his military service.

These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his low back disability was the result of an accident in service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

The Board also notes that the Veteran is not entitled to presumptive service connection for his low back disability.  Arthritis of the lumbar spine was not mentioned in the record until a March 2009 x-ray, thirty years after the Veteran's separation from service.  There is no indication in the record that the Veteran's reported low back injury sustained in service resulted in a diagnosis of arthritis within one year of separation from the service.  The presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his low back disability.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, as indicated, the Board has found that the Veteran's report of in-service back injury and subsequent low back disability lacks credibility.  Any theory of service connection would inherently lack the essential element (2) of the Shedden analysis, i.e., in-service injury.  Discussion of causation is thereby a moot point.

In summary, as the weight of the evidence is against the claim, service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Knee Disabilities

The Veteran asserts that he has a bilateral knee disability that resulted from either a training accident, motor vehicle accident while in Germany, or from running and carrying weight while in service.

The Veteran's STRs show that he denied having any knee symptoms at both his entrance and separation examinations.  As noted above, at his separation examination, the physician noted that the Veteran had no serious medical history during his three years of service.  In addition, the Veteran reported he was in good health.

Just after his discharge in April 1979, the Veteran reported experiencing bilateral knee pain that was aggravated by walking.  However, x-rays of both knees were normal and showed no arthritic change.  No knee disability was diagnosed at that time.  The Veteran continued to report knee pain in June 1979, but denied any pain on physical examination.

In March 1983, the Veteran gave a detailed medical history, but did not report any chronic knee symptoms or complaints.  In January 1987, the Veteran was involved in a motor vehicle accident, but by May 1987, it was noted that he had retained full strength in his legs.  Additionally, by April 1988, he had an unremarkable physical examination.  A January 2001 left knee x-ray was normal.  In July 2009, he reported below the left knee pain for the previous four months, but denied any trauma.  In addition, on examination, he was in no acute distress and his knee joint range of motion was within normal limits.

The first positive objective medical evidence is a January 2010 left knee x-ray showing mild degenerative changes, while a right knee x-ray was normal at that time.  In March 2010, the Veteran reported being hit by a car and complained of right leg pain.  A right knee MRI showed significant ACL degenerative changes.

In December 2012, the Veteran was afforded a VA examination.  At the time, the examiner did not have access the Veteran's claims file and was only able to interview and examine the Veteran, and thus, the examiner did not provided an opinion regarding the etiology of the Veteran's bilateral knee disability.  The Veteran contended that he injured his knees running and carrying heavy weight in service.  Later in a March 2013 addendum, the examiner opined that it was less likely as not that the Veteran's bilateral knee disability caused by or a result of service.  The examiner noted that the Veteran's STRs do not reveal any evidence of bilateral knee conditions or complaints.  In addition, the examiner noted that the Veteran's separation examination was negative for any bilateral knee condition.  The examiner explained that the Veteran's service record did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's bilateral knees, such as tibia/patella fracture, internal
derangement, or knee/patella dislocation.  The examiner explained that in the absence of such findings a post traumatic or chronic inflammatory process is less likely than not.  Moreover, the examiner noted that the service record does not document repetitive microtruama that in aggregate that would be sufficient to initiate and sustain a posttraumatic or chronic inflammatory process.  Additionally, the Veteran's radiographs did not reveal advanced degenerative changes and therefore were considered to be inconsistent with a post traumatic process.

In September 2013, the Veteran denied having any significant past medical history and denied having any joint pain.

The Veteran has since asserted that he injured his back and knees in a motor vehicle accident while stationed in Germany, but such an incident is not documented in the Veteran's service treatment records.  In fact, a review of the medical records does not support any of the Veteran's contentions, namely that he injured his knees in a training accident, that he injured his knees in a motor vehicle accident, or that he injured his knees running and carrying weight.  In addition to the many and changing theories of service-connection, as discussed above, the Veteran's STRs call into question his credibility.  

While the record contains evidence of treatment for knee symptoms just after his discharge from service, x-rays were normal and no diagnosis was given.  The Veteran later denied any significant medical history, denied any trauma, and denied any joint pain.  As discussed above, the Veteran sought treatment for other problems but never reported any ongoing knee symptoms.

The Veteran has not submitted any medical evidence supporting his contention that his bilateral knee disability is due to or the result of his service.  VA obtained a medical opinions in an effort to support the Veteran in establishing his claim, but both the VA examiner found it to be less likely than not that the Veteran has a current knee disability as a result of his military service.  The Board finds great probative value in the VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his bilateral knee disability was the result of a training accident, a motor vehicle accident, or running and carrying heavy weight in service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that he has had problems with his bilateral knees during his military service.  He is clearly competent to report symptoms of knee pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe knee pain, he lacks the medical training or qualification to diagnose a knee disability.  Id. 

The record contains no evidence of any treatment for knee symptoms in service or at discharge.  While the Veteran sought treatment for knee pain within one year of his separation from service, x-rays of his knees were normal and he never received any diagnosis of any knee problem, much less a chronic knee disability. 

While the Veteran has asserted that he has experienced knee problems continuously since service, the Board notes that no knee problems were noted at separation, and a chronic knee disability was not diagnosed for decades after service.  While the Veteran did seek treatment for his knees shortly after service, no knee disability was actually found at that time.  As such, the Board does not find that the evidence of record shows continuous knee symptomatology that was later diagnosed as a chronic knee disability.
 
The Board also notes that the Veteran is not entitled to presumptive service connection for his bilateral knee disability.  While objective evidence demonstrates degenerative changes, these are not diagnosed for more than thirty years after his service.  There is no indication in the record that any of the Veteran's reported events in service resulted in a diagnosis of arthritis within one year of separation from the service.  Indeed, the x-rays just after his separation showed no arthritis.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his bilateral knee disability.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, as indicated, the Board has found that the Veteran's report of in-service knee injury and subsequent knee disability lack sufficient credibility to establish any in-service injury, and the Veteran's separation physical which found normal knees serves to sever any continuity from service.  

In summary, as the preponderance of the evidence is against the claim, service connection for a bilateral knee disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


